Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-21-2008

USA v. Boniella
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3948




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Boniella" (2008). 2008 Decisions. Paper 342.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/342


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-295                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3948
                                      ___________

                           UNITED STATES OF AMERICA

                                              v.

                             DAVID ALBERT BONIELLA,

                                        Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Crim. No. 95-CR-00142)
                       District Judge: Honorable Alan N. Bloch
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  September 18, 2008

              Before: AMBRO, FUENTES AND JORDAN, Circuit Judges

                                (Filed: October 21, 2008)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

      David Albert Boniella appeals from an order of the United States District Court for

the Western District of Pennsylvania, which denied his “Petition for Sealing of
Conviction by Court Discretion.” In his petition, Boniella sought “sealing” of his

criminal conviction, noting that the matter had been “satisfied in 1999” and that the

conviction made it “almost impossible to secure substantial and stable employment for

life.” The District Court denied the petition, and Boniella timely appealed.

       In his notice of appeal and argument regarding possible summary action, Boniella

asks that we remand the action to the District Court and order it to seal his conviction, or

that we take action to either seal the conviction or set aside his conviction and restore his

civil rights.

       We have jurisdiction to consider an appeal from the final order of the District

Court. 28 U.S.C. § 1291. However, neither this Court nor the District Court has

jurisdiction to seal or expunge a conviction where there is no challenge to the validity of

the conviction or arrest. United States v. Rowlands, 451 F.3d 173, 178 (3d Cir.), cert.

denied, 127 S. Ct. 598 (2006).1 We do not have jurisdiction to consider an expungement

on the basis that a defendant is having difficulty in finding or retaining employment. Id.

       We therefore will affirm the District Court’s order.




   1
     Although Boniella uses the term “seal,” he essentially seeks expungement.
“Although different states may define expungement’ differently, ‘in general when a
defendant moves to expunge records, she asks that the court destroy or seal the records of
the fact of the defendant's conviction and not the conviction itself.’” Rowlands, 451 F.3d
at 176 (quoting United States v. Crowell, 374 F.3d 790, 792 (9th Cir.2004)).
                                            2